DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019 and 2/4/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bone et. al. (US 2015/0198784).

Regarding claim 24 Bone teaches (figs. 1-6) a telephoto lens system, comprising:

refract light from an object field along the first optical axis (para. 0034: lenses); 
redirect the light on to the second optical axis (250; para. 0033); 
and refract the light on the second optical axis to form an image at an image plane (para. 0034: lenses); 
where the plurality of optical elements includes, in order along the first (I1) and second optical axes (I2) from an object side of the lens system to an image side of the lens system (para. 0051):
a first lens element with positive refractive power having a convex object side surface (table 1);
a second lens element with negative refractive power (table 1); 
a light path folding element (551, 552) configured to redirect the light from the first optical axis on to the second optical axis (table 1);
a third lens element with negative refractive power (table 1);
and a fourth lens element with positive refractive power (table 1);
Bone does not teach where the telephoto lens system further includes an aperture stop located between the first lens element on the first optical axis and a reflecting surface of the light path folding element.
Bone does not teach where the telephoto lens system further includes an aperture stop located between the first lens element on the first optical axis and a reflecting surface of the light path folding element.  However it would have been obvious 

Regarding claim 25 Bone teaches (figs. 1-6) a telephoto lens system, where at least one surface of at least one of the lens elements is aspheric (see table 2).

Regarding claim 26 Bone teaches (figs. 1-6) a telephoto lens system, where at least one of the lens elements is composed of a first plastic material, and where at least one other of the lens elements is composed of a second plastic material with different optical characteristics than the first plastic material (see table 1; para. 0023).

Regarding claim 28 Bone teaches (figs. 1-6) a telephoto lens system, where telephoto ratio (TTL /f) of the lens system is within a range of 0.8 to 1.0, where f is effective focal length of the lens system and TTL is total track length of the lens system (TTL/f = 0.9 para. 0028).

Regarding claim 29 Bone teaches (figs. 1-6) a telephoto lens system, where effective focal length f of the lens system is within a range of 8 millimeters to 14 millimeters (14mm; para. 0028), and 
where focal ratio of the lens system is within a range of 2.4 to 10 (2.8; calc. from aperture diameter and EFL).

Regarding claim 30 Bone teaches (figs. 1-6) a telephoto lens system, where effective focal length / of the lens system is 14 millimeters (14mm; para. 0028), 
and where focal ratio of the lens system is 2.8 (2.8; calc. from aperture diameter and EFL).

Regarding claim 31 Bone teaches (figs. 1-6) a telephoto lens system, where the aperture stop is located between the first lens element and the second lens element.
However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Bone with an aperture stop between the first two lenses for the benefit of reducing stray light scattering and further control the systems F-number.

Regarding claim 32 Bone teaches (figs. 1-6) a telephoto lens system, where the aperture stop is located between the second lens element and a reflecting surface of the light path folding element.
However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Bone with an aperture stop between the two reflective surfaces for the benefit of reducing stray light scattering and further control the systems F-number.


Regarding claim 33 Bone teaches (figs. 1-6) a telephoto lens system, except where the aperture stop is adjustable to provide a focal ratio within a range of 2.4 to 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have made an aperture stop as an adjustable iris for the purpose of modifying the F-number since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Furthermore the utilization of irises to adjust the F-number of a system is common knowledge in the art.



Regarding claim 35 Bone teaches (figs. 1-6) a telephoto lens system, where the fourth lens element is a biconvex lens (see table 1).

Regarding claim 36 Bone teaches (figs. 1-6) a telephoto lens system, where the lens system has effective focal length f where the first lens element is a biconvex lens (see table 1), and where focal length f1 of the first lens element satisfies the condition:

0.4 < |f1/f| < 0.8 (f1 =5.807mm; f = 14 mm; f1/f = 0.41).

Regarding claim 37 Bone teaches (figs. 1-6) a telephoto lens system, where the lens system has effective focal length f and where the first lens element has vertex radii of curvature R1 and R2 and satisfies the condition:

0 < |R1/R2| <6.1 (R1 = 3.5394; R2 = -25.8448; R1/R2 = .14).

Regarding claim 38 Bone teaches (figs. 1-6) a telephoto lens system, where the lens system has effective focal length f and wherein the second lens element has negative focal length f2, vertex radii of curvature R3 and R4, and satisfies the conditions:

and (| R3/R4 | < 3.3) (R3 = 5.8414 ; R4= 2.6359; R3/R4 = 2.2).

Regarding claim 39 Bone teaches (figs. 1-6) a telephoto lens system, where the light path folding element is one of a mirror or a prism (para. 0051).

Regarding claim 40 Bone teaches (figs. 1-6) a lens system, comprising:
a plurality of optical elements including, in order along a folded optical axis from an object side of the lens system to an image side of the lens system: 
a first lens element with positive refractive power having a convex object side surface (see table 1);
a second lens element with negative refractive power (see table 1);
a light path folding element configured to redirect light from a first optical path of the folded optical axis on to a second optical path of the folded optical axis (see table 1);
a third lens element with negative refractive power (see table 1); 
and a fourth lens element with positive refractive power, where the fourth lens element is a biconvex lens (see table 1);
wherein telephoto ratio (TTL /f) of the lens system is within a range of 0.8 to 1.0, where f is effective focal length of the lens system and TTL is total track length of the lens system (TTL/f = 0.9 para. 0028).

Regarding claim 41 Bone teaches (figs. 1-6) a lens system, where the effective focal length f of the lens system is within a range of 8 millimeters to 14 millimeters 

Regarding claim 43 Bone teaches (figs. 1-6) a lens system, where the lens system further includes an aperture stop located between the first lens element and a reflecting surface of the light path folding element.
However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Bone with an aperture stop between the two reflective surfaces for the benefit of reducing stray light scattering and further control the systems F-number.

Claims 27 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bone et. al. (US 2015/0198784) in view of Yamaguchi (US 2009/0244720).

Regarding claim 27 Bone teaches (figs. 1-6) a telephoto lens system, where at least one of the plurality of optical elements is configured to translate or move along a respective optical axis to adjust focus of the image at the image plane.
Yamaguchi teaches the adjustment of a unit or lens for the purpose of focusing an optical system (para. 0159).
 It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the optical system as taught by Bone with a translating lens for refocusing of the system as taught by Yamaguchi for the benefit of  compensating for the effects of temperature changes in the environment.

Regarding claim 42 Bone teaches (figs. 1-6) a lens system, except where at least one of the lens elements is configured to translate or move along a respective optical axis to adjust focus of the lens system. 
Yamaguchi teaches the adjustment of a unit or lens for the purpose of focusing an optical system (para. 0159).
 It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the optical system as taught by Bone with a translating lens for refocusing of the system as taught by Yamaguchi for the benefit of compensating for the effects of temperature changes in the environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872